Appellant was charged by complaint in Justice Court, Precinct No. 1 of Galveston County, with felony theft. On June 15, 1943, an examining trial was held and the Justice bound appellant over to the grand jury, fixing bond at $1,000.00. The grand jury for the June term of the District Court was empanelled on *Page 378 
June 14, 1943, and was discharged on July 23, 1943. Appellant was not indicted by the grand jury then in session, but the matter was "passed to the incoming grand jury" which would not be organized until the October term of the District Court.
Appellant sought release by habeas corpus in August, 1943, contending that the June grand jury having adjourned without returning an indictment he was being illegally held. From the order remanding him he prosecutes this appeal.
It is made known to this Court that appellant was indicted by the grand jury impanelled at the October term of the District Court of Galveston County for the same alleged felony theft for which he was proceeded against in the Justice Court in June. It thus appears that the question sought to be raised by appellant in the habeas corpus proceedings has become moot, and the appeal is therefore dismissed.